DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of group A was elected Claims 1-9, 11, 16-17, and 20 in the reply filed on 03/14/2022 is acknowledged. Accordingly, Claim(s), 1-20 remain pending, claim(s) 10, 12-15 and 18-19 are withdrawn from further consideration, and claims 1-9, 11, 16-17, and 20 are rejected herein. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim does not specify that the computer program is a non-transitory computer readable medium. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: “control delivery device” in claims 1, 2, 4, 7, and 17 invoked 35 U.S.C. 112(f). The term “device” is a non-structural generic placeholder that does not include any specific structure for performing the accompany functions. See MPEP 2181.I.A: The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9, 11, 16-17, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
First, it is unclear if claim 1 and 11 are independent claims. Second, it is unclear if claim 1 depends off of claim 11. For the purposes of advancing prosecution, the claim subject matter of claim 1 will be interpreted as including the subject matter of claim 11. As such, claim 1 will be interpreted as an independent claim and claim 11 will NOT be interpreted as an independent claim. The examiner suggests amending claim 1 to explicitly recite the claimed subject matter of claim 11 with the claimed subject matter of claim 1 to avoid any further ambiguity. 
Claim 1 recites the limitation "the computer program of claim 11" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 3 recites the limitation "the user" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 3 recites the limitation “an injection device”, which is unclear. It is unclear how the term relates to the controlled deliver device of claim 1 which is interpreted to have both the computer program of claim 11 and the controlled delivery device. Clarity is needed. 
Claim 6 recites the limitation "the quantity" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 6 recites the limitation “the guidance”, which is unclear and indefinite. It is unclear how there can be “the guidance” when claim 1 is directed to control delivery device and not the computer program of claim 11 wherein the guidance is claimed. Clarity is needed.
Claim 7 recites the limitation "the position" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 7 recites the limitation "the user" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 7 recites the limitation "the correct treatment site" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 8 recites the limitation "the user" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 8 recites the limitation “the ultrasound imaging processing application”, which is indefinite. It is unclear since “the ultrasound imaging processing application” is directed to claim 11 and claim 1 is directed to a control delivery device without a computer program to run the application. 
Claim 16 recites the limitation "the correct treatment site" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 17 recites the limitation "the correct treatment site" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro (US 2013/0281834 A1, Filed 2013-04-19) in view of Mitchell F. Brin (Volume20, IssueS6 Supplement: Spasticity: Etiology, Evaluation, Management, and the Role of Botulinum Toxin Type A. A training syllabus developed by the Spasticity Study Group 1997 Pages 208-220, Published 1998-12-07, hereinafter “Brin”, A copy of this reference is attached to this Office action). 
Claim 1 and Claim 11:  Tashiro discloses, An apparatus (Abstract; “ultrasound diagnostic apparatus”) for guiding the injection of a medicine (0061; “when injecting medicine through the puncture needle N in order to treat the body tissue T, the operator can check the spread state of medicine again by storing the spread state of medicine injected into the body tissue T as a moving image for about 60 seconds”, the apparatus comprising:
an ultrasound imaging handheld scanner comprising (ultrasound probe 1, refer to Fig. 2): 
an ultrasound transducer for transmitting and receiving ultrasound energy (0008; “An ultrasound diagnostic apparatus according to the present invention comprises: a vibrator array; a transmission circuit that transmits an ultrasound beam toward a subject from the vibrator array; a reception circuit that generates reception data by processing a reception signal output from the vibrator array that has received an ultrasonic echo from the subject;”); and 
a processor (reception circuit 5; 0027; “The reception circuit 5 performs amplification and A/D conversion of the reception signals transmitted from the ultrasound transducers of the transducer array 3 and then adds the reception signals after delaying each reception signal according to the reception delay pattern, which is selected according to the control signal from the probe controller 6, thereby performing reception focusing processing. Through this reception focusing processing, reception data (sound ray signal) with narrowed focus of the ultrasonic echo is generated.”) coupled to the ultrasound transducer and configured to receive ultrasound energy signals from the ultrasound transducer (0021; “The ultrasound probe 1 includes a transducer array 3 to transmit and receive an ultrasonic wave, and a transmission circuit 4 and a reception circuit 5 are connected to the transducer array 3. In addition, a probe controller 6 is connected to the transmission circuit 4 and the reception circuit 5.”); 
the apparatus further comprising at least one of: 
a controlled delivery device (0041; “The puncture guide line G extends to specific body tissue T within the subject, and is intended to be a guide when inserting the puncture needle N into the subject. The position or the angle of the puncture guide line G is set in advance, for example, according to a puncture needle attachment 17 attached to the ultrasound probe 1.” The controlled delivery device is equated to the puncture needle attached for needle positioning and the puncture needle, both of which are controlled via the operator) coupled to the ultrasound imaging handheld scanner (0041; “puncture needle attachment 17 attached to the ultrasound probe 1.”, refer to Fig. 2) wherein the controlled delivery device is configured to deliver a controlled dose of the medicine to a patient (0061; “when injecting medicine through the puncture needle N in order to treat the body tissue T, the operator can check the spread state of medicine again by storing the spread state of medicine injected into the body tissue T as a moving image for about 60 seconds, for example, and then returning by the medicine injection time (60 seconds) in consideration of timing shift of switching to the freeze operation and performing loop reproduction of 60 seconds of medicine injection from there. In addition, the moving image of medicine injection may be stored as it is.”) being imaged by the ultrasound imaging handheld scanner at a location determined based on the ultrasound energy signal received  (0035; “the control unit 13 displays a puncture guide line, which guides the puncture needle inserted into the subject to the target body tissue, so as to be superimposed on the ultrasound image displayed on the monitor 11.”; 0061; “…injecting medicine through the puncture needle N in order to treat the body tissue T”; as well as 0023; “a control unit 13 is connected to the signal processor 7, the DSC 8, and the display controller 10. In addition, an operating unit 14 and a storage unit 15 are connected to the control unit 13. In addition, the probe controller 6 of the ultrasound probe 1 and the control unit 13 of the diagnostic apparatus body 2 are connected to each other.”, refer to Fig. 1; as well as 0028; “The probe controller 6 controls each unit of the ultrasound probe 1 on the basis of various control signals transmitted from the control unit 13 of the diagnostic apparatus body 2.”); 
and the computer program of claim 11. 
A computer program (Control unit 13; 0023; “a control unit 13 is connected to the signal processor 7, the DSC 8, and the display controller 10. In addition, an operating unit 14 and a storage unit 15 are connected to the control unit 13. In addition, the probe controller 6 of the ultrasound probe 1 and the control unit 13 of the diagnostic apparatus body 2 are connected to each other.”, refer to Fig. 1; as well as 0028; “The probe controller 6 controls each unit of the ultrasound probe 1 on the basis of various control signals transmitted from the control unit 13 of the diagnostic apparatus body 2.”. Furthermore the program of the control unit 13 is stored on the storage unit 15; 0037; “The storage unit 15 stores an operation program and the like, and recording media, such as a hard disk, a flexible disk, an MO, an MT, a RAM, a CD-ROM, a DVD-ROM, an SD card, a CF card, and a USB memory, or a server may be used.”) comprising instructions which, when the program is executed by a computer, cause the computer to run an ultrasound imaging processing application (0035; “The control unit 13 controls each unit of the ultrasound diagnostic apparatus on the basis of the instruction input from the operating unit 14 by the operator.”), wherein the application is configured to: 
receive and process data obtained from an ultrasound imaging handheld scanner (0008; “An ultrasound diagnostic apparatus according to the present invention comprises: a vibrator array; a transmission circuit that transmits an ultrasound beam toward a subject from the vibrator array; a reception circuit that generates reception data by processing a reception signal output from the vibrator array that has received an ultrasonic echo from the subject; an image producer that generates an ultrasound image on the basis of the reception data obtained by the reception circuit”; as well as 0027; “The reception circuit 5 performs amplification and A/D conversion of the reception signals transmitted from the ultrasound transducers of the transducer array 3 and then adds the reception signals after delaying each reception signal according to the reception delay pattern, which is selected according to the control signal from the probe controller 6, thereby performing reception focusing processing. Through this reception focusing processing, reception data (sound ray signal) with narrowed focus of the ultrasonic echo is generated.”); and 
provide guidance for treatment (0035; “the control unit 13 displays a puncture guide line, which guides the puncture needle inserted into the subject to the target body tissue, so as to be superimposed on the ultrasound image displayed on the monitor 11.”; 0061; “…injecting medicine through the puncture needle N in order to treat the body tissue T”) based on the data received from the ultrasound imaging handheld scanner (0045; “When the live operation is selected by the operator, an ultrasound beam is transmitted from the transducer array 3 of the ultrasound probe 1 placed on the surface of the subject, and a reception signal is output to the reception circuit 5 from the transducer array 3 that has received an ultrasonic echo from the inside of the subject. As a result, reception data is generated. Then, the reception data is output from the reception circuit 5 to the image producer 16 of the diagnostic apparatus body 2, and an ultrasound image is generated.”) and
Tashiro fails to discloses, injection of a non-cytotoxic protease, and delivering a controlled dose of the non-cytotoxic protease and a database of treatment sites and dosage regimes for non-cytotoxic protease.

However, Brin discloses, injection of a non-cytotoxic protease (Botulinum toxin type A (BTX-A). As noted in the applicant’s specification page 4 lines 5-6; “Generally, therapeutic administration of a non-cytotoxic protease, including native botulinum neurotoxin clinical products, is well tolerated.”), and delivering a controlled dose of the non-cytotoxic protease (Figure 1, Suggested Adult Botulinum Toxin A Dosing-Table 3, and Dose Modifiers-Table 4).
Brin further discloses, a database of treatment sites and dosage regimes for non-cytotoxic protease (Figure 1, Suggested Adult Botulinum Toxin A Dosing-Table 3, and Dose Modifiers-Table 4). 
	Tashiro discloses a prior art for injecting a medicine at a target location.
	Brin discloses, a prior art for injecting a non-cytotoxic protease, and delivering a controlled dose of the non-cytotoxic protease. 
	The substitution of injecting a non-cytotoxic protease, and delivering a controlled dose of the non-cytotoxic protease as taught by Brin for the medicine of Tashiro would have been obvious to one of ordinary skill in the art for the effective filing date of the claimed invention since the substitution of the one known element for another would have yield predictable results, namely, providing important clinical improvement and treatment in many patients with spasticity (see conclusion of Brin). 
	Furthermore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Tashiro as modified computer program to include a database of treatment sites and dosage regimes for non-cytotoxic protease as taught by Brin. The motivation to do this would yield predictable results such as providing important clinical improvement and treatment at specific sites for patients with spasticity (refer to conclusion section and number of injection sites section of Brin).

Claim 2: Tashiro as modified discloses all the elements above in claim 1, Tashiro further discloses, comprising both the controlled delivery device (The controlled delivery device is equated to the puncture needle attached for needle positioning and the puncture needle, both of which are controlled via the operator, refer to paragraph 0041 re-produced in claim 1 above.) and the computer program (Control unit 13, see associated paragraphs in claim 1 above.). 

Claim 3: Tashiro as modified discloses all the elements above in claim 1, Tashiro further discloses, comprising the computer program (Control unit 13, see associated paragraphs in claim 1 above.) and further comprising a guide for receiving a portion of an injection device (0041; “The puncture guide line G extends to specific body tissue T within the subject, and is intended to be a guide when inserting the puncture needle N into the subject. The position or the angle of the puncture guide line G is set in advance, for example, according to a puncture needle attachment 17 attached to the ultrasound probe 1.”; as well as 0040; “On the monitor 11, the ultrasound image B obtained by transmitting and receiving an ultrasonic wave from the ultrasound probe 1 is displayed, and the puncture guide line G is also displayed so as to be superimposed on the ultrasound image B.” A guide is equated to the puncture needle attachment to the ultrasound probe in combination with the guide line displayed on the monitor), wherein the guide is coupled to the ultrasound imaging handheld scanner (Refer to Fig. 2, as well as 0041; “puncture needle attachment 17 attached to the ultrasound probe 1”), and the computer running the ultrasound imaging processing application is configured to display information to the user for enabling the user to position the guide at a position determined (0040; “On the monitor 11, the ultrasound image B obtained by transmitting and receiving an ultrasonic wave from the ultrasound probe 1 is displayed, and the puncture guide line G is also displayed so as to be superimposed on the ultrasound image B.”; as well as 0041; “The puncture guide line G extends to specific body tissue T within the subject, and is intended to be a guide when inserting the puncture needle N into the subject. The position or the angle of the puncture guide line G is set in advance, for example, according to a puncture needle attachment 17 attached to the ultrasound probe 1. The puncture needle attachment 17 is intended to fix the insertion position P or the insertion angle R of the puncture needle N with respect to the ultrasound probe 1, and is appropriately selected and used according to the depth position or the like of the specific body tissue T within the subject. Since the insertion direction from the insertion position P to the body tissue T is determined in this manner by the puncture needle attachment 17, the position or angle of the puncture guide line G can be set in advance according to the puncture needle attachment 17.”)
Tashiro fails to discloses: based on the database of treatment sites and dosage regimes for non-cytotoxic protease.
However, Brin discloses, a database of treatment sites and dosage regimes for non-cytotoxic protease (Figure 1, Suggested Adult Botulinum Toxin A Dosing-Table 3, and Dose Modifiers-Table 4). 
 	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Tashiro computer program to include based on the database of treatment sites and dosage regimes for non-cytotoxic protease as taught by Brin. The motivation to do this would yield predictable results such as providing important clinical improvement and treatment at specific sites for patients with spasticity (see conclusion section and number of injection sites section of Brin).

Claim 4: Tashiro as modified discloses all the elements above in claim 1, Tashiro further discloses, comprising the controlled delivery device (The controlled delivery device is equated to the puncture needle attached for needle positioning and the puncture needle, both of which are controlled via the operator, refer to paragraph 0041 re-produced in claim 1 above.). 
 
Claim 5: Tashiro as modified discloses all the elements above in claim 4, Tashiro further discloses, comprising an interface (monitor 11) coupled to the processer (reception circuit 5: Refer to Fig. 2) and configured to send data to a computer (control unit 13; 0027; “reception circuit 5 performs amplification and A/D conversion of the reception signals transmitted from the ultrasound transducers of the transducer array 3 and then adds the reception signals after delaying each reception signal according to the reception delay pattern, which is selected according to the control signal from the probe controller 6, thereby performing reception focusing processing.”; as well as 0021; ‘the probe controller 6 of the ultrasound probe 1 and the control unit 13 of the diagnostic apparatus body 2 are connected to each other.”. Furthermore, refer to the block diagram in Fig. 1.) running an ultrasound imaging processing application (0028; “The probe controller 6 controls each unit of the ultrasound probe 1 on the basis of various control signals transmitted from the control unit 13 of the diagnostic apparatus body 2.”; as well as 0035; “The control unit 13 controls each unit of the ultrasound diagnostic apparatus on the basis of the instruction input from the operating unit 14 by the operator.”, wherein the data is based on the ultrasound energy signals received by the ultrasound transducer (0008; “An ultrasound diagnostic apparatus according to the present invention comprises: a vibrator array; a transmission circuit that transmits an ultrasound beam toward a subject from the vibrator array; a reception circuit that generates reception data by processing a reception signal output from the vibrator array that has received an ultrasonic echo from the subject; an image producer that generates an ultrasound image on the basis of the reception data obtained by the reception circuit”; as well as 0027; “The reception circuit 5 performs amplification and A/D conversion of the reception signals transmitted from the ultrasound transducers of the transducer array 3 and then adds the reception signals after delaying each reception signal according to the reception delay pattern, which is selected according to the control signal from the probe controller 6, thereby performing reception focusing processing. Through this reception focusing processing, reception data (sound ray signal) with narrowed focus of the ultrasonic echo is generated.”).  

Claim 6: Tashiro as modified discloses all the elements above in claim 1, Tashiro discloses, 
wherein the guidance for an injection at a tissue site (0061; “when injecting medicine through the puncture needle N in order to treat the body tissue T, the operator can check the spread state of medicine again by storing the spread state of medicine injected into the body tissue T as a moving image for about 60 seconds, for example, and then returning by the medicine injection time (60 seconds) in consideration of timing shift of switching to the freeze operation and performing loop reproduction of 60 seconds of medicine injection from there. In addition, the moving image of medicine injection may be stored as it is.”).
Tashiro fails to discloses, wherein the guidance comprises an indication of at least one of: (i) where to inject the non-cytotoxic protease; and (ii) the quantity of the non-cyotopix protease to inject; 	
	However, Brin discloses, indication of at least one of: (i) where to inject the non-cytotoxic protease (Figure 1, Suggested Adult Botulinum Toxin A Dosing-Table 3, and Dose Modifiers-Table 4).; and (ii) the quantity of the non-cyotopix protease to inject (Figure 1, Suggested Adult Botulinum Toxin A Dosing-Table 3, and Dose Modifiers-Table 4); 	
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Tashiro guidance to include comprises an indication of at least one of: (i) where to inject the non-cytotoxic protease; and (ii) the quantity of the non-cyotopix protease to inject as taught by Brin. The motivation to do this would yield predictable results such as providing important clinical improvement and treatment at specific sites for patients with spasticity (see conclusion section and number of injection sites section of Brin).

Claim 7: Tashiro as modified discloses all the elements above in claim 2, Tashiro further discloses, wherein the ultrasound imaging processing application is configured to determine the position of the controlled delivery, relative to the patient based on the data received from the ultrasound imaging handheld scanner , and the guidance comprises an indication to the user of how to position the ultrasound imaging handheld scanner so that the medicine can be injected from the controlled delivery device at the correct treatment site (0035; “The control unit 13 controls each unit of the ultrasound diagnostic apparatus on the basis of the instruction input from the operating unit 14 by the operator. In addition, the control unit 13 displays a puncture guide line, which guides the puncture needle inserted into the subject to the target body tissue, so as to be superimposed on the ultrasound image displayed on the monitor 11.”; as well as 0041; “The puncture guide line G extends to specific body tissue T within the subject, and is intended to be a guide when inserting the puncture needle N into the subject. The position or the angle of the puncture guide line G is set in advance, for example, according to a puncture needle attachment 17 attached to the ultrasound probe 1. The puncture needle attachment 17 is intended to fix the insertion position P or the insertion angle R of the puncture needle N with respect to the ultrasound probe 1, and is appropriately selected and used according to the depth position or the like of the specific body tissue T within the subject. Since the insertion direction from the insertion position P to the body tissue T is determined in this manner by the puncture needle attachment 17, the position or angle of the puncture guide line G can be set in advance according to the puncture needle attachment 17.”; as well as 0061; “…injecting medicine through the puncture needle N in order to treat the body tissue T”). 
Tashiro fails to discloses, so that the non-cytotoxic protease can be injected 
	However, Brin discloses, so that the non-cytotoxic protease can be injected (Figure 1, Suggested Adult Botulinum Toxin A Dosing-Table 3, and Dose Modifiers-Table 4)
Tashiro discloses a prior art for injecting a medicine.
	Brin discloses, a prior art for injecting a non-cytotoxic protease 
	The substitution of injecting a non-cytotoxic protease as taught by Brin for the medicine of Tashiro would have been obvious to one of ordinary skill in the art for the effective filing date of the claimed invention since the substitution of the one known element for another would have yield predictable results, namely, providing important clinical improvement and treatment in many patients with spasticity (see conclusion of Brin). 

Claim 8: Tashiro as modified discloses all the elements above in claim 1, Tashiro further discloses, wherein the ultrasound imaging processing application is configured to process the data received from the ultrasound imaging handheld scanner to provide a graphical representation of the patient being scanned to the user (refer to Fig. 1 and Fig. 3A-3D).  

Claim 9: Tashiro as modified discloses all the elements above in claim 1, Tashiro further discloses, wherein the processor of the ultrasound imaging handheld scanner is configured to process the ultrasound energy signals received by the ultrasound transducer to provide data signals comprising information indicative of a graphical representation of the patient being scanned (refer to Fig. 1 and Fig. 3A-3D).

Claim 16: Tashiro as modified discloses all the elements above in claim 3, wherein: (i) the ultrasound imaging processing application (0035; “The control unit 13 controls each unit of the ultrasound diagnostic apparatus on the basis of the instruction input from the operating unit 14 by the operator.”) is configured to determine the position of the injection device relative to the patient based on the data received from the ultrasound imaging handheld scanner (0044; “ultrasound probe 1 is placed at a predetermined position of the surface of the subject, and the operator operates the operation selection button of the operating unit 14 to select a live operation to display the puncture guide line G so as to be superimposed on the real-time ultrasound image B displayed on the monitor 11.”; as well as 0046; “the puncture needle attachment 17 according to the position of the specific body tissue T within the subject is attached to the ultrasound probe 1. In addition, the operator inputs the type of the puncture needle attachment 17, which is attached to the ultrasound probe 1, to the control unit 13 of the diagnostic apparatus body 2 through the operating unit 14. In the control unit 13, the puncture guide line G for guiding the puncture needle N from the insertion position P to the body tissue T is set in advance according to the puncture needle attachment 17, and the puncture guide line G extending from the insertion position P to the body tissue T corresponding to the puncture needle attachment 17 is displayed so as to be superimposed on the ultrasound image B.”; as well as 0048; “the operator inserts the puncture needle N into the subject along the puncture needle attachment 17 attached to the ultrasound probe 1, and moves the puncture needle N into the subject according to the puncture guide line G displayed on the monitor 11. By moving the puncture needle N according to the puncture guide line G in this manner, the puncture needle N can easily reach the body tissue T….”) and (ii) the guidance comprises an indication to the user of how to position the scanner (the guidance is equated to the puncture needle attachment with respective the ultrasound probe which both would be position in accordance with the guide line displayed on the monitor in order to position the puncture needle at the target tissue.) so that the medicine can be injected from the injection device at the correct treatment site (0061; “when injecting medicine through the puncture needle N in order to treat the body tissue T, the operator can check the spread state of medicine again by storing the spread state of medicine injected into the body tissue T as a moving image for about 60 seconds, for example, and then returning by the medicine injection time (60 seconds) in consideration of timing shift of switching to the freeze operation and performing loop reproduction of 60 seconds of medicine injection from there. In addition, the moving image of medicine injection may be stored as it is.”).  
Tashiro fails to discloses, so that the non-cytotoxic protease can be injected 
	However, Brin discloses, so that the non-cytotoxic protease can be injected (Figure 1, Suggested Adult Botulinum Toxin A Dosing-Table 3, and Dose Modifiers-Table 4)
Tashiro discloses a prior art for injecting a medicine.
	Brin discloses, a prior art for injecting a non-cytotoxic protease 
	The substitution of injecting a non-cytotoxic protease as taught by Brin for the medicine of Tashiro would have been obvious to one of ordinary skill in the art for the effective filing date of the claimed invention since the substitution of the one known element for another would have yield predictable results, namely, providing important clinical improvement and treatment in many patients with spasticity (see conclusion of Brin). 

Claim 17: Tashiro as modified discloses all the elements above in claim 5, Tashiro further discloses, wherein: (i) the ultrasound imaging processing application (0035; “The control unit 13 controls each unit of the ultrasound diagnostic apparatus on the basis of the instruction input from the operating unit 14 by the operator.”) is configured to determine the position of the controlled delivery device relative to the patient based on the data received from the ultrasound imaging handheld scanner (0044; “ultrasound probe 1 is placed at a predetermined position of the surface of the subject, and the operator operates the operation selection button of the operating unit 14 to select a live operation to display the puncture guide line G so as to be superimposed on the real-time ultrasound image B displayed on the monitor 11.”; as well as 0046; “the puncture needle attachment 17 according to the position of the specific body tissue T within the subject is attached to the ultrasound probe 1. In addition, the operator inputs the type of the puncture needle attachment 17, which is attached to the ultrasound probe 1, to the control unit 13 of the diagnostic apparatus body 2 through the operating unit 14. In the control unit 13, the puncture guide line G for guiding the puncture needle N from the insertion position P to the body tissue T is set in advance according to the puncture needle attachment 17, and the puncture guide line G extending from the insertion position P to the body tissue T corresponding to the puncture needle attachment 17 is displayed so as to be superimposed on the ultrasound image B.”; as well as 0048; “the operator inserts the puncture needle N into the subject along the puncture needle attachment 17 attached to the ultrasound probe 1, and moves the puncture needle N into the subject according to the puncture guide line G displayed on the monitor 11. By moving the puncture needle N according to the puncture guide line G in this manner, the puncture needle N can easily reach the body tissue T….”); and (ii) the guidance comprises an indication to the user of how to position the scanner (the guidance is equated to the puncture needle attachment with respective the ultrasound probe which both would be position in accordance with the guide line displayed on the monitor in order to position the puncture needle at the target tissue.) so that the medicine can be injected from the controlled delivery device at the correct treatment site (0061; “when injecting medicine through the puncture needle N in order to treat the body tissue T, the operator can check the spread state of medicine again by storing the spread state of medicine injected into the body tissue T as a moving image for about 60 seconds, for example, and then returning by the medicine injection time (60 seconds) in consideration of timing shift of switching to the freeze operation and performing loop reproduction of 60 seconds of medicine injection from there. In addition, the moving image of medicine injection may be stored as it is.”).
Tashiro fails to discloses, so that the non-cytotoxic protease can be injected 
	However, Brin discloses, so that the non-cytotoxic protease can be injected (Figure 1, Suggested Adult Botulinum Toxin A Dosing-Table 3, and Dose Modifiers-Table 4)
Tashiro discloses a prior art for injecting a medicine.
	Brin discloses, a prior art for injecting a non-cytotoxic protease 
	The substitution of injecting a non-cytotoxic protease as taught by Brin for the medicine of Tashiro would have been obvious to one of ordinary skill in the art for the effective filing date of the claimed invention since the substitution of the one known element for another would have yield predictable results, namely, providing important clinical improvement and treatment in many patients with spasticity (see conclusion of Brin). 

Claim 20: Tashiro as modified discloses all the elements above in claim 1, Tashiro further discloses, comprising the computer program (Control unit 13, see associated paragraphs above in claim 1.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793           
                                                                                                                                                                                             /KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793